id office uilc cca_2012042613145247 ---------------- number release date from ---------------------- sent thursday date pm to --------------- cc -------------------------- subject fw lien priority question ------ hi ----------- as noted below under the facts provided it appears that the bank would have a superpriority under sec_6323 for deposit-secured loans there is not much out there on b a lexis search pulled up only cases and i have not come across anything specifically addressing ucc in this context but the below excerpt from the gl training materials is useful article of the ucc allows a bank to obtain a security_interest in a deposit account specifically section of article allows a security_interest to be created in personal_property section d however excludes consumer loans from the scope of article so a security_interest may be created in only business loans section a provides that a security_interest in a deposit account may be perfected by control under section a a bank automatically has control when the bank maintains the deposit account section b provides that the bank still maintains control even if the depositor is allowed to withdraw funds from the account there is no requirement that the bank file a ucc statement with the state in effect in most situations the bank will automatically and secretly have perfected a security_interest in the depositor's account a bank’s claim to a sec_6323 superpriority however is not a defense to a levy revrul_2006_42 2006_2_cb_337 the rev_rul cited also provides that we will generally release a levy once a bank establishes its superpriority interest see also irs cca regarding application of b to taxpayer checking accounts from the facts provided i don't see an argument here that there are any grounds to dispute the bank's superpriority claim unless the bank did not loan a fixed and determinable sum i have never seen a case where we have disputed a bank's security_interest in a deposit account based upon lack of perfection by control please let me know if i can be of further assistance
